445 U.S. 970
100 S. Ct. 1348
64 L. Ed. 2d 247
Robert PEER, Director, etc., et al.v.Nanette GRIFFETH et al.
No. 79-807.

Facts and opinion, D.C., 448 F. Supp. 1137;  603 F.2d 118.
Petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit.


1
April 14, 1980.  Denied.


2
Mr. Justice REHNQUIST, dissenting.


3
The Court of Appeals has taken a significant step in this case to expand the ruling of this Court in Goldberg v. Kelly, 397 U.S. 254, 90 S. Ct. 1011, 25 L. Ed. 2d 287 (1970), a step that I believe merits plenary consideration by the full Court.  The question pertains to whether an applicant for state-mandated welfare benefits is entitled to a hearing under the procedural guarantees of the Fourteenth Amendment to the United States Constitution before being denied welfare benefits for failure to meet the initial requirements imposed by state law.  The California courts themselves, in Zobriscky v. Los Angeles County, 28 Cal. App. 3d 930, 105 Cal. Rptr. 121 (1972), have concluded that an applicant is not entitled to any hearing because, in the words of the Court of Appeals for the Ninth Circuit, they "refused to find general relief to be a protected property interest." Griffeth v. Detrich, 603 F.2d 118, 121 (1979).


4
There has been much decisional law from this and other courts, and much scholarly commentary as to what is a protected "property" interest under the Fourteenth Amendment's Due Process Clause, and what procedural guarantees are necessary under that Clause before one may be denied such a property interest.  See, e. g., Goldberg v. Kelly, supra;  Board of Regents v. Roth, 408 U.S. 564, 92 S. Ct. 2701, 33 L. Ed. 2d 548 (1972);  Mathews v. Eldridge, 424 U.S. 319, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976);  Greenholtz v. Nebraska Penal Inmates, 442 U.S. 1, 99 S. Ct. 2100, 60 L. Ed. 2d 668 (1979);  Van Alstyne, Cracks in "The New Property":  Adjudicative Due Process in the Administrative State, 62 Cornell L.Rev. 445 (1977).  Obviously this Court cannot parse every state-law provision to determine whether it creates a protected "property interest" under the Due Process Clause of the Fourteenth Amendment.  But here I believe the District Court put its finger on the significance of the case when it ruled against respondents, saying:


5
"Plaintiffs [respondents] argue that the pretermination      evidentiary hearing required by the Supreme Court in Goldberg      v. Kelly, 397 U.S. 254 [90 S. Ct. 1011, 25 L. Ed. 2d 287] (1970)      should be applied to protect denied applicants for General      Relief in San Diego County.  . . .  Defendants oppose an      extension of Goldberg's protection of terminated recipients      of welfare to denied applicants for General Relief.  The      Supreme Court has not ruled on the issue.  Wheeler v.      Montgomery, 397 U.S. 280, 284-285 [90 S. Ct. 1026, 25 L. Ed. 2d 307] (1970) (BURGER, C. J., dissenting)."  (Emphasis supplied      in part.)  Griffeth v. Detrich, 448 F. Supp. 1137, 1139 (SD      Cal. 1978).


6
Particularly when the only state appellate court to consider the question has concluded that there is no protected property interest under state law, this extension of Goldberg v. Kelly, supra, should receive plenary consideration by this Court.